DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 29 June, 2021.
Claims 1, 2, 4, 5, 10, 15, 16 and 18 have been amended.
Claims 1 - 20 are currently pending and have been examined.
The present application is a continuation-in-part of co-pending U.S. Application Number 14/979,742. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 6 and 11 recite that the user is “utilizing the the device incapable of communicating with the external device, not the external device itself. The same is true for OCR and face recognition. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi: (US PGPUB 2011/0267459 A1).
CLAIM 16
Choi discloses a data collection system that includes the following limitations:
a camera capturing one or more images associated with a device; (Choi 0007, 0008, 0039, 0041);  
a memory storing instructions; one or more processors configured to execute the instructions; (Choi 0091);
automatically identifying a user that is using the device; (Choi 0012, 0019, 0040, 0044, 0047 - 0049);
process the one or more images and metadata associated with the one or more images utilizing a wireless device to determine user information associated with the device; (Choi 0007, 0015, 0045, 0046); 
the metadata includes at least a time the image is captured and a location;
determine the identification of the device; (Choi 0012, 0019, 0040, 0044, 0047 - 0049);
distributing the user information from the wireless device to one or more devices associated with the user information; (Choi 0011, 0053, 0054).
Choi discloses a system and method for processing and storing measurement data displayed on a measurement device such as a user’s weight displayed on a weight scale, a user’s blood pressure, or data from a treadmill, pedometer, “or the like”. Choi uses a portable apparatus such as a cellular phone or PDA (0092) having a camera, to capture an image of the information displayed on the measurement device. The system is further operable to form metadata associated with the image including a time the image was captured and a location at which the image was captured. Choi discloses automatically identifying a user – i.e. the controller is configured to form and store information regarding the user of the measurement device. Choi further identifies the device by comparing the image to stored images of known devices. Choi extracts user information from the acquired image using well-known character recognition schemes. The portable device may transmit the stored measurement data and metadata to a remote computer. The data may be used to monitor and manage the user’s status, by updating the measurement data and enabling the display of user performance metrics (i.e. quantity of motion).
With respect to the following limitation:
the device is incapable of communication with the wireless device; wherein the device is a device incapable or unable to communicate with the wireless device; (Choi 0005, 0006) 
Choi discloses that it is known for data regarding a user (i.e. body weight, etc.) to be measured by a measurement device and transmitted to a portable apparatus. However, this scheme may cause a problem in data standardization between the measurement device and the portable device. To overcome this problem, Choi discloses image capture and data extraction 
CLAIM 18
Choi discloses the limitations above relative to Claim 16. Additionally, Choi discloses the following limitations:
the instructions are executed to perform machine face recognition and facial recognition of the one or more images to extract the user information and the metadata; (Gupta 0017, 0029, 0030, 0038 – 0040) – disclosing OCR and recognizing components of the image.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 – 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi: (US PGPUB 2011/0267459 A1) in view of Pandipati et al.: (US PGPUB 2004/0162702 A1). 
CLAIM 1
Choi discloses a data collection system that includes the following limitations:
capturing an image and metadata associated with the image utilizing a wireless device including at least a camera; (Choi 0007, 0008, 0039, 0041);
the metadata includes at least a time the image is captured and a location; (Choi 0012, 0049).
Choi discloses a system and method for processing and storing measurement data displayed on a measurement device such as a user’s weight displayed on a weight scale, a user’s blood pressure, or data from a treadmill, pedometer, “or the like”. Choi uses a portable apparatus such as a cellular phone or PDA (0092) having a camera, to capture an image of the information displayed on the measurement device. The system is further operable to form metadata associated with the image including a time the image was captured and a location at which the image was captured.
Additionally, Choi discloses the following limitations:
automatically identifying 1) a user that is using the device, 2) the device; (Choi 0012, 0019, 0040, 0044, 0047 - 0049);
automatically processing the image and metadata utilizing the wireless device to determine user information associated with the device; (Choi 0007, 0015, 0045, 0046); 
distributing the user information associated with the device from the wireless device to one or more devices associated with the user information; 
wherein the user information is utilized for health monitoring and tracking; (Choi 0060, 0080, 0081, 0089, 0090).
Choi discloses automatically identifying a user – i.e. the controller is configured to form and store information regarding the user of the measurement device. Choi further identifies the device by comparing the image to stored images of known devices. Choi extracts user information from the acquired image using well-known character recognition schemes. The portable device may transmit the stored measurement data and metadata to a remote computer. The data may be used to monitor and manage the user’s status, by updating the measurement data and enabling the display of user performance metrics (i.e. quantity of motion).
With respect to the following limitation:
the image and the metadata are associated with a device incapable of communication with an external device; wherein the device is a device incapable or unable to communicate with the wireless device; (Choi 0005, 0006) 
Choi discloses that it is known for data regarding a user (i.e. body weight, etc.) to be measured by a measurement device and transmitted to a portable apparatus. However, this scheme may cause a problem in data standardization between the measurement device and the portable device. To overcome this problem, Choi discloses image capture and data extraction process noted above. When a measurement device and a portable apparatus have a problem with data standardization, they are incapable or unable to communicate. Communication requires transmitting a message, receiving the message and understanding the message. A message that is received, but cannot be understood, as described by Choi, are unable to communicate.
With respect to the following limitations:
distributing user information to one or more devices including at least a caregiver, guardian, or medical professional associated with the user; (Pandipati 0030, 0091, 0093);
automatically adjusting a health regimen of the user is response to the user information associated with the device incapable of communication with an external device; (Pandipati 0013, 0016, 0017, 0029, 0045, 0059); 
Choi discloses sending user information to a remote location, but does not disclose sending user information to a caregiver, etc. or adjusting a health regimen in response (i.e. making recommendations). Pandipati discloses a diet/exercise monitoring system which includes analyzes data regarding types of physical exercise, the time duration of the exercise, and calories burned, sending the information to a physician and providing a recommendation for the next physical activity or dietary changes. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included sending the information to a physician and providing a recommendation, in accordance with the teaching of Pandipati, in order to help a user maintain their health.
CLAIM 2
The combination of Choi/Pandipati discloses the limitations above relative to Claim 1. Additionally, Pandipati discloses the following limitations:
wherein the device is incapable of wireless communication with the wireless device capturing the image; (Choi 0005, 0006);
wherein a plurality of devices incapable of communication with the external device are identifiable (Choi 0008, 0040, 0044 – 0048).
Choi discloses that it is known for data regarding a user (i.e. body weight, etc.) to be 
CLAIM 3
The combination of Choi/Pandipati discloses the limitations above relative to Claim 1. Additionally, Pandipati discloses the following limitations:
wherein automatically adjusting comprises communicating the health regiment to the user utilizing one or more authorized devices; (Pandipati 0045).
Pandipati discloses recommendations that are communicated to the display of the inventive gadget. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Gupta/Waterson/Birrell so as to have included communicating recommendations to users, in accordance with the teaching of Pandipati, in order allow users to modify their exercise or diet.
CLAIMS 5 and 6
The combination of Choi/Pandipati discloses the limitations above relative to Claim 1. Additionally, Choi discloses the following limitations:
wherein the user information includes exercise data associated with the user as captured from the device incapable of communication with the external device; (Choi 0039); 
wherein the user information includes historical data associated with the user utilizing the device incapable of communicating with the external device; (Choi 0081, 0090);
the processing including at least optical character recognition and machine face recognition of the device incapable of communicating with the external device; (Choi 0046 - 0048) – disclosing standard character recognition techniques as well as recognizing the captured image as belonging to a particular device
Claims 10 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi: (US PGPUB 2011/0267459 A1) in view of Orfield: (US PGPUB 2017/0304679 A1). 
CLAIM 10
Choi discloses a data collection system that includes the following limitations:
A wireless device for user information collection comprising one or more cameras capturing one or more images, the one or more images are associated with a device; (Choi 0007, 0008, 0039, 0041); 
one or more processors automatically processing the one or more images to determine user information and metadata associated with the image; (Choi 0007, 0015, 0045, 0046); 
the metadata includes at least a time the image is captured and a location, and an identification of the device determined utilizing at least machine face recognition; (Choi 0012, 0019, 0040, 0044, 0047 - 0049);
one or more transceivers distributing the user information regarding the device from the wireless device to one or more devices associated with the user information; (Choi 0011, 0053, 0054).

With respect to the following limitation:
the one or more images are associated with at least a device incapable of communication with an external device and a user; (Choi 0005, 0006) 
Choi discloses that it is known for data regarding a user (i.e. body weight, etc.) to be measured by a measurement device and transmitted to a portable apparatus. However, this scheme may cause a problem in data standardization between the measurement device and the portable device. To overcome this problem, Choi discloses image capture and data extraction process noted above. When a measurement device and a portable apparatus have a problem with data standardization, they are incapable or unable to communicate. Communication requires transmitting a message, receiving the message and understanding the message. A message that is 
With respect to the following limitations:
the automatically processing including at least comparing the user information with historical user information for the user utilizing the device; (Orfield 0025).
Orfield discloses an exercise device that collects exercise metrics that allow a user to monitor the progress of his/her physical fitness. For example, the user’s strength, power output, work output, calories expenditure, repetition count, and weight resistance settings can all be tracked and compared to historical performance. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included comparing user information to historical information, in accordance with the teaching of Orfield, in order allow a user to monitor their progress.
CLAIM 11
The combination of Choi/Orfield discloses the limitations above relative to Claim 10. Additionally, Choi discloses the following limitations:
the one or more processors perform at least optical character recognition and machine face recognition of the device incapable of communicating with the external device; (Choi 0046 - 0048) – disclosing standard character recognition techniques as well as recognizing the captured image as belonging to a particular device
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi: (US PGPUB 2011/0267459 A1) in view of Pandipati et al.: (US PGPUB 2004/0162702 A1) in view of Birrell et al: (US PGPUB 2007/0201727 A1).. 

CLAIM 4
Choi/Pandipati discloses the limitations above relative to Claim 3. With respect to the following limitations:
wherein the user is identified utilizing one or more user identifiers and one or more biometrics associated with the user; (Birrell 0007, 0032, 0036, 0042, 0047, 0051, 0053 – 0055, 0058)
Birrell discloses using biometrics as well as a user identifier to identify a user of an exercise machine. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included user identification with biometrics, in accordance with the teaching of Birrell, in order allow data storage and analysis for multiple users of a common exercise machine.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Choi: (US PGPUB 2011/0267459 A1) in view of Orfield: (US PGPUB 2017/0304679 A1) in view of Birrell et al: (US PGPUB 2007/0201727 A1).
CLAIM 12
The combination of Choi/Orfield discloses the limitations above relative to Claim 10. With respect to the following limitations:
wherein the user is identified utilizing one or more biometrics associated with the user; (Birrell 0007, 0032, 0036, 0042, 0047, 0051, 0053 – 0055, 0058)
Birrell discloses using biometrics to identify a user of an exercise machine. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Choi: (US PGPUB 2011/0267459 A1) in view of Birrell et al: (US PGPUB 2007/0201727 A1).
CLAIM 17
Choi discloses the limitations above relative to Claim 16. With respect to the following limitations:
identifying the user utilizing one or more biometrics to authorize the user to capture the one or more images and the metadata; (Birrell 0007, 0032, 0036, 0042, 0047, 0051, 0053 – 0055, 0058)
Birrell discloses using biometrics to identify a user of an exercise machine. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included user identification with biometrics, in accordance with the teaching of Birrell, in order allow data storage and analysis for multiple users of a common exercise machine.
Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi: (US PGPUB 2011/0267459 A1) and in view of Pandipati et al.: (US PGPUB 2004/0162702 A1) in view of Cohen et al: (US PGPUB 2001/0049321 A1). 
CLAIM 7
The combination of Choi/Pandipati discloses the limitations above relative to Claims 1. With respect to the following limitation:
determining the user information including at least age, weight and condition of the user as context for the user information; (Cohen 0046).

CLAIMS 8 and 9
The combination of Choi/Pandipati/Cohen discloses the limitations above relative to Claim 7. Additionally, Choi discloses the following limitation:
the metadata including at least when the user information is captured, a type of device, a user identity, and an applicable activity; (Choi 0012, 0039, 0040). 
Choi discloses forming and storing metadata including time of capture of the image, the type of device, user identity and activities.
With respect to the following limitations:
performing outcome analysis utilizing the user information, historical data associated with the user information; (Pandipati 0028, 0031, 0045);
communicating recommendations to the user in response to the outcome analysis; (Pandipati 0017, 0045, 0059, 0062, 0063, 0066).
Pandipati discloses a diet/exercise monitoring system which includes analyzes data regarding types of physical exercise, the time duration of the exercise, and calories burned, sending the information to a physician and providing a recommendation for the next physical activity or dietary changes. Therefore, it would have been obvious to one of ordinary skill in the art, before .
Claims 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi: (US PGPUB 2011/0267459 A1) in view of Orfield: (US PGPUB 2017/0304679 A1) in view of Cohen et al: (US PGPUB 2001/0049321 A1) and in view of Pandipati et al.: (US PGPUB 2004/0162702 A1). 
CLAIMS 13 - 15
The combination of Choi/Orfield discloses the limitations above relative to Claims 10. With respect to the following limitation:
determining the user information including at least age, weight and condition of the user; (Cohen 0046).
Choi does not disclose determining user age, weight and condition as context information; however, Cohen does. Cohen discloses obtaining information about the usage of exercise equipment and providing a trend using historical information (i.e. context) related to age, sex, weight, education, income level and geographic location. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included characterizing user age and weight, in accordance with the teaching of Cohen, in order predict future usage. With respect to the following limitation:
the metadata including at least when the user information is captured, a type of device, a user identity, and an applicable activity; (Choi 0012, 0039, 0040). 

With respect to the following limitations:
performs outcome analysis utilizing the user information, historical data and the metadata; (Pandipati 0028, 0031, 0045);
automatically adjust a health regimen of the user in response to the user information; (Pandipati 0013, 0016, 0017, 0029, 0045, 0059);
communicating recommendations to the user in response to the outcome analysis; (Pandipati 0017, 0045, 0059, 0062, 0063, 0066).
Pandipati discloses a diet/exercise monitoring system which includes analyzes data regarding types of physical exercise, the time duration of the exercise, and calories burned, sending the information to a physician and providing a recommendation for the next physical activity or dietary changes. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included sending the information to a physician and providing a recommendation, in accordance with the teaching of Pandipati, in order to help a user maintain their health.
Claims 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi: (US PGPUB 2011/0267459 A1) in view of Cohen et al: (US PGPUB 2001/0049321 A1) and in view of Pandipati et al.: (US PGPUB 2004/0162702 A1).
CLAIMS 19 - 20
Choi discloses the limitations above relative to Claim 16. With respect to the following limitations:
determining the user information including at least age, weight as context for the user information; (Cohen 0046).
Choi does not disclose determining user age, weight and condition as context information; however, Cohen does. Cohen discloses obtaining information about the usage of exercise equipment and providing a trend using historical information (i.e. context) related to age, sex, weight, education, income level and geographic location. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the data collection system of Choi so as to have included characterizing user age and weight, in accordance with the teaching of Cohen, in order predict future usage. With respect to the following limitation:
the metadata including at least when the user information is captured, a type of device, a user identity, and an applicable activity; (Choi 0012, 0039, 0040). 
Choi discloses forming and storing metadata including time of capture of the image, the type of device, user identity and activities.
With respect to the following limitations:
performs outcome analysis utilizing the user information, historical data and the metadata; (Pandipati 0028, 0031, 0045);
communicating recommendations to the user in response to the outcome analysis; (Pandipati 0017, 0045, 0059, 0062, 0063, 0066).
Pandipati discloses a diet/exercise monitoring system which includes analyzes data regarding types of physical exercise, the time duration of the exercise, and calories burned, sending the information to a physician and providing a recommendation for the next physical activity or dietary changes. Therefore, it would have been obvious to one of ordinary skill in the art, before .
Response to Arguments
The U.S.C. 103 Rejections
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Neither Gupta nor Waterson are relied on in the current Office Action.
Applicant argues that the use of between four and five references seems to indicate hindsight reasoning. Here, examiner notes that Claim 16 is rejected using a single reference, and Claims 1 and 10 are rejected using only two references. Nonetheless, in response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In particular, Applicant notes the requirement to provide a reason to combine the elements. Examiner asserts that reasons that take into account knowledge which is well within the level of ordinary skill at the time of the invention have been detailed in the above rejections. 
Applicant continues to argue the references separately, when they are intended to be In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant does not separately argue the dependent claims.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2012/0296455 A1 to Ohnemus et al. discloses capturing an image of a display of an exercise machine using a camera, extracting text from the image using OCR techniques to identify information about the activity performed by a user on the machine and publishing the information.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 12 August, 2021